Woodward, Deputy Attorney General,
We have your request for advice concerning the effective date of the Act of May 27, 1943, P. L. 682.
This act further amends sections 307 and 501 of The Mental Health Act of July 11, 1923, P. L. 998, as last amended by the Act of October 11, 1938, P. L. 63, 50 PS § §46,141, by imposing upon the institution districts certain costs of transportation and commitment, and other necessary expenses incurred for mental patients.
*92Since the Statutory Construction Act of May 28, 1937, P. L. 1019, 46 PS §501, as amended, it is well settled that all laws, except laws making appropriations and laws affecting the budget of any political subdivision, shall be effective from and after the first day of September next following their final enactment, unless a different date is specified in the law itself.
Since no effective date is set forth in the Act of 1943, supra, and. since the act affects the budgets of political subdivisions, the effective date is determined by the provisions, of the Statutory Construction Act.
Section 4 of said act, as amended by the Act of June 3, 1941, P. L. 82, sec. 1, 46 PS §504 is, in part, as follows : >
“Laws affecting the budget of any political subdivision, enacted finally at a regular session of the Legislature, shall be in full force and effect at the beginning of the fiscal year of the political subdivision affected following the date of the final enactment of such law unless a different date is specified in the law itself.”
We are of the opinion, therefore, and you are accordingly advised, that the Act of 1943, supra, imposing upon the institution districts certain costs of transportation and commitment, and other necessary expenses incurred for mental patients, becomes effective at the beginning of the fiscal year of the political subdivision affected following the date of the final enactment of the act, in accordance with the provisions of the Statutory Construction Act of May 28, 1937, P. L. 1019, art. I, sec. 4, as amended by the Act of June 3, 1941, P. L. 82, sec. 1, 46 PS §504.